                            Case 4:20-cv-07461-HSG Document 14 Filed 12/28/20 Page 1 of 1




                    1

                    2

                    3

                    4

                    5

                    6

                    7

                    8                                   UNITED STATES DISTRICT COURT
                    9                      NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
                   10

                   11 VARDA ROSE,                                             CASE NO. 20-cv-07461-HSG
                   12                      Plaintiff,                         ORDER GRANTING DISMISSAL
                                                                              WITH PREJUDICE PURSUANT TO
                   13             vs.                                         FEDERAL RULE OF CIVIL
                                                                              PROCEDURE 41(a)(1)(A)(iii)
                   14 MARJAN KAVEH, D.C.; DOES 1 through 10,
                      inclusive,
                   15
                                 Defendants.
                   16

                   17            The parties have stipulated to the action being dismissed with prejudice. The Federal

                   18 Rules of Civil Procedure Rule 41 makes such stipulations effective immediately with further order

                   19 of the Court. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the

                   20 Joint Stipulation for Dismissal With Prejudice is granted and the Clerk of Court is directed to

                   21 close this action.

                   22

                   23 IT IS SO ORDERED.

                   24 DATED: December 28, 2021

                   25
                                                                         HONORABLE JUDGE HAYWOOD
                   26                                                    S. GILLIAM, JR.

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                                                                                            Case No. 20-cv-07461-HSG
& SMITH LLP
                        4822-2603-8484.1                                  1
ATTORNEYS AT LAW                                               ORDER CLOSING CASE
